Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-21 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or reasonably suggest wherein a method for nucleotide identification comprising: (c) contacting said first plurality of primed nucleic acid sequences coupled to said first surface and said second plurality of primed nucleic acid sequences coupled to said second surface with (1) a plurality of nucleotide moieties comprising a plurality of detectable labels, and (2) a polymerizing enzyme under conditions such that at least a subset of said first plurality of primed nucleic acid sequences and second plurality of primed nucleic acid sequences are subjected to a primer extension reaction; and (d) imaging said first surface and said second surface using said multiplexed read-head to detect said plurality of signals from at least a subset of said plurality of detectable labels, thereby identifying a nucleotide of a primed nucleic acid sequence of said subset of said first plurality of primed nucleic acid sequences and second plurality of primed nucleic acid sequences, as claimed in combination with the rest of the claim limitations, so as to enable increased optical resolution and improved image quality for genomics applications that lead to corresponding improvement in genomic testing accuracy. 
Reference, Buermann et al (US 2020/0139375 A1) discloses an integrated microfluorometer design is that the microfluorometer can be conveniently moved, for example in a scanning operation, to allow imaging of a substrate that is larger than the field of view of the microfluorometer. Several microfluorometers can be combined to form a read head (1000) (See Fig. 8).  A sequencing method or Buermann et al  is silent with regard to the detection of the plurality of signals from the at least a subset of the plurality of detectable labels, to identify a nucleotide of a primed nucleic acid sequence of the subset of the first plurality of primed nucleic acid sequences and second plurality of primed nucleic acid sequences, as claimed. 

    PNG
    media_image1.png
    576
    669
    media_image1.png
    Greyscale

Claims 2-21 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884